June 5, 2017Securities and Exchange CommissionOffice of Filings and Information Servicestreet, NEWashington, DC 20549RE:Dreyfus Tax Exempt Cash Management Funds -Dreyfus AMT-Free Tax Exempt Cash Management -Dreyfus California AMT-Free Municipal Cash Management1933 Act File No.: 2-892751940 Act File No.: 811-03954CIK No.: 0000740123Ladies and Gentlemen:Pursuant to Rule 497(j) under the Securities Act of 1933, this is to certify that the form of Prospectuses and Statement of Additional Information that would have been filed under paragraph (b) or (c) of this section does not differ from that contained in the most recent amendment, Post-Effective Amendment No. 64 to the Registration Statement, electronically filed with the Securities and Exchange Commission on May 26, 2017.Please address any comments or questions to my attention at (212) 922-6906.Sincerely,/s/ Elyse CardonaElyse CardonaSenior Paralegal
